ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_08_FR.txt. 178

OPINION INDIVIDUELLE DE M. SETTE-CAMARA
[Traduction]

Je souscris entièrement à la décision et au dispositif de Pavis consultatif
mais, étant donné que mon raisonnement porte sur certains points qui
n'ont pas été envisagés par la Cour, je me sens obligé d’y joindre une
opinion individuelle exposant mes idées.

Le droit de l'Organisation mondiale de la Santé de demander un avis
consultatif à la Cour sur des points mettant en jeu l'interprétation de
Paccord du 25 mars 1951 entre l'Organisation mondiale de la Santé et
l'Egypte ne fait aucun doute. Ce droit se fonde sur l’article 96, paragra-
phe 2, de la Charte des Nations Unies, l’article 65, paragraphe 1, du Statut
de la Cour et l’article X, paragraphe 2, de l’accord entre l'Organisation
mondiale de la Santé et l'Organisation des Nations Unies, adopté par la
première Assemblée mondiale de la Santé le 15 novembre 1947. En outre,
l'article 76 de la Constitution de l'Organisation mondiale de la Santé
réserve expressément ce droit à l'Organisation. La Cour est donc réguliè-
rement saisie dans sa compétence consultative et celle-ci est bien fondée.
D'autre part, malgré le caractère discrétionnaire du pouvoir conféré à la
Cour en matière consultative, il n’est pas d'exemple que, depuis sa création,
elle ait exercé négativement ce pouvoir. Conformément à sa lengue juris-
prudence, la Cour pourrait difficilement refuser de donner suite à la
requête de l'Organisation mondiale de la Santé.

Il appert également que la demande d’avis consultatif a trait à une
« question juridique », à savoir l'interprétation d’une clause d’un traité, et
qu’il n’y a pas de « question juridique actuellement pendante » entre les
parties. On a fourni à la Cour d’abondantes preuves des profondes diver-
gences de vues entre les Etats appartenant à l'organisation régionale de la
Méditerranée orientale — et entre d’autres Etats — au sein de l’Assemblée
mondiale de la Santé, quant au projet visant à transférer hors d'Alexandrie
le Bureau régional de la Méditerranée orientale. Mais ce sont là des
divergences qui se sont manifestées à l’intérieur des organes d’une insti-
tution internationale et qui n’intéressent pas la Cour, aussi lontemps du
moins qu’elles ne se situent pas au niveau des relations conventionnelles
entre l’Organisation mondiale de la Santé et l'Egypte.

Je suis convaincu qu’au paragraphe 35 de son avis consultatif la Cour a
eu raison d’aller au-delà du libellé strict et littéral des questions qui lui ont
été posées par la résolution WHA33.16, et d'étudier et de creuser la véri-
table question juridique soulevée par la requête. Comme la Cour l’a très
justement fait observer :

« pour rester fidèle aux exigences de son caractère judiciaire dans
l’exercice de sa compétence consultative, elle doit rechercher quelles

109

 

 
INTERPRÉTATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 179

sont véritablement les questions juridiques que soulèvent les de-
mandes formulées dans une requête »,

Car,

« une réponse incomplète à des questions comme celles de la requête
peut non seulement étre inefficace mais induire réellement en erreur
sur les règles juridiques qui régissent le sujet examiné ».

Un examen global de tous les problèmes juridiques en jeu est compatible
avec la jurisprudence de la Cour, même s’il nécessite que l’on aille au-delà
du libellé restreint des questions figurant dans la requête. La Cour per-
manente de Justice internationale a été jusqu'à admettre la procédure
consistant à élargir le contexte de certaines conclusions, même dans
des affaires contentieuses. Qui plus est, dans son arrêt n° 11 sur l’/nterpré-
tation des arrêts n°57 et 8 (Usine de Chorzôw), la Cour permanente a
déclaré :

« En procédant à cet examen, la Cour ne se considère pas comme
tenue de répondre simplement par oui ou non aux propositions for-
mulées dans les conclusions de la requête allemande. Elle se place à ce
point de vue par des formules choisies par les Parties en cause, mais
doit pouvoir se prononcer librement. » (C.PJ.I, série A n° 13,
p. 15.)

A la page suivante, la Cour a ajouté :

« Selon toute autre interprétation, en effet, la requête en question
ne satisferait pas aux conditions formelles posées par ledit article ; et,
comme elle a déjà eu l’occasion de le dire dans des arrêts antérieurs, la
Cour peut, dans des limites raisonnables, faire abstraction des imper-
fections de forme des pièces qui lui sont soumises. »

De même, dans son avis consultatif sur la Délimitation de la frontière
polono-tchécoslovaque, en l'affaire dite de Jaworzina (C.P.J.T. série B n° 8,
p. 50), la Cour permanente a dit :

« La question sur laquelle Pavis consultatif de la Cour est demandé
concerne, selon les termes mémes du paragraphe introductif de la
requête, principalement la frontière dans la région de Spisz, et la
documentation écrite et orale porte presque exclusivement sur ce
point. Toutefois, la Cour estime ne pouvoir se dispenser de se pro-
noncer sur la thèse polonaise, et partant sur les frontières dans le
duché de Teschen et dans le territoire d’Orava, pour autant que la
délimitation dans ces régions et celle dans le territoire de Spisz pour-
raient dépendre l’une de l’autre. En formulant la requête, le Conseil a
tenu à renvoyer expressément aux conclusions des thèses présentées
par les deux parties, et la discussion qui a eu lieu au Conseil de la
Société des Nations, aussi bien que les termes généraux de la question
même paraissent indiquer que l’avis doit porter sur l’ensemble de ces
thèses. »

110

 
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 180

De même, dans son avis consultatif sur la Compétence de l'Organisation
internationale du Travail (C.P.J.1., série B n° 2 et 3, p. 59), la Cour per-
manente a décidé d’interpréter strictement la requête pour avis consultatif
qui lui avait été soumise. A cette occasion, elle s’est exprimée en ces
termes :

« La terminologie même indique que ces « autres questions » sont
des questions qui, pour les fins du présent avis, doivent être consi-
dérées comme étant essentiellement de même nature que celles ten-
dant à organiser et à développer les moyens de production ; mais les
« autres questions » ne sont pas précisées, et la Cour ne saurait
entreprendre de les définir. »

La Cour internationale de Justice, dans son avis consultatif sur l’4d-
missibilité de l'audition de pétitionnaires par le Comité du Sud-Ouest africain
(C.LJ. Recueil 1956, p. 26), ne s’est pas écartée de cette jurisprudence. Elle
a alors déclaré :

« C’est dans ces circonstances que la question a été soumise à la
Cour. Alors que la question se réfère expressément à des audiences à
accorder par le Comité, la Cour l’interprète comme ayant pour objet
de déterminer si l’Assemblée générale est habilitée en droit à autoriser
le Comité a accorder des audiences à des pétitionnaires. La Cour doit
par conséquent examiner la question plus large portant sur le point
suivant : l’Assemblée générale se conformerait-elle à l’avis consultatif
du 11 juillet 1950, en autorisant le Comité du Sud-Ouest africain à
accorder des audiences à des pétitionnaires ? »

De plus, dans son avis consultatif sur Certaines dépenses des Nations
Unies (C.LJ. Recueil 1962, p. 157-158), la Cour a présenté l'observation
suivante :

« La Cour se propose d'examiner l’article 17 en lui-même et dans
ses relations avec le reste de la Charte, mais il convient de noter qu’au
moins trois questions distinctes pourraient se poser en ce qui concerne
l'interprétation du paragraphe 2 de cet article. La première question
est celle de lidentification des « dépenses de l'Organisation » ; une
seconde question aurait trait à la répartition des dépenses par l’As-
semblée générale ; et une troisième porterait sur Pinterpréation des
mots « sont supportées par les Membres ». Les deuxième et troisième
questions visent directement les « obligations financières des Mem-
bres », mais c’est uniquement la première que est soulevée par la
demande d’avis consultatif. La question soumise à la Cour se réfère au
moment qui précède logiquement la répartition des dépenses, de
même qu'une question relative à cette répartition serait antérieure à
une question touchant à l'obligation des Etats Membres de payer. »

Et la Cour a conclu en ces termes :

« On lui a demandé de répondre à une question précise qui a trait à

111

 
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 181

certaines dépenses déterminées qui ont été effectivement faites mais la
Cour n’exercerait pas de façon adéquate l’obligation qui lui incombe
si elle n’examinait en détail les différents problèmes soulevés par la
question que l’Assemblée générale lui a posée. » (Ibid. p. 158.)

Contrairement à ce que l’on soutient parfois, l'OMS, comme d’ailleurs
toute organisation internationale, a le droit de déplacer ses bureaux régio-
naux. Vu les articles 43, 44, 45 et 46 de la Constitution de l'Organisation
mondiale de la Santé, il paraît incontestable que l'OMS a le droit absolu de
décider de l'emplacement de son siège et de ses comités et bureaux régio-
naux. I] serait d’ailleurs contraire au texte même de la majorité des consti-
tutions des organisations internationales de leur dénier ce droit, y com-
pris le droit de transférer leur siège et celui de leurs organes si elles le jugent
bon. Sur ce point, il suffit de rappeler le contenu de la section 23 de l'accord
de siège de l'Organisation des Nations Unies, qui donne à l'Organisation le
droit de décider unilatéralement de maintenir ou non son siège à New
York, ainsi que de la section 24, qui dispose :

« Dans le cas où le siège de l'Organisation des Nations Unies serait
transféré hors du territoire des Etats-Unis, le présent accord cessera
d’être en vigueur, exception faite toutefois de celles de ses dispositions
qui seraient nécessaires pour la terminaison régulière des activités de
POrganisation des Nations Unies dans son siège des Etats-Unis et
pour la disposition de celles de ses propriétés qui s’y trouvent. »

L'accord de Lake Success de 1947 ne contient d’ailleurs aucune disposition
sur la dénonciation et ne prescrit aucun préavis avant la résiliation du
traité. S'il en est ainsi pour le plus important des accords de siège — si l’on
songe aux vastes intérêts en jeu de part et d’autre — il serait étonnant
qu'une clause de dénonciation prévoyant un préavis soit indispensable
dans les traités conclus par des organisations internationales avec des pays
hôtes en ce qui concerne la localisation de leur siège.

De plus, je ne pense pas que les accords de ce genre entraînent pour
l’organisation l'obligation de maintenir ses bureaux dans le territoire de
l'Etat hôte. Dans l'accord de 1951 entre POMS et l'Egypte, les obligations
de l'Organisation sont clairement énoncées aux sections 26 (« Privilèges et
immunités accordés uniquement dans l'intérêt de Organisation »), 31
(« Précautions nécessaires à la sécurité du Gouvernement égyptien »),32et
33 (« Collaboration pour le règlement des différends locaux ») et 34
(« Règlement des divergences de vues portant sur l’accord »). Cet accord
ne contient aucune disposition obligeant l'Organisation à maintenir son
Bureau en Egypte. En fait, même si l’on écarte la possibilité de transfert, i]
se pourrait que, pour différentes raisons, l'Organisation juge nécessaire de

112
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 182

mettre fin aux opérations de son organe régional. I] semble que l'accord de
1951 ne contienne aucune disposition qui puisse constituer un obstacle
juridique a une décision de cet ordre.

Sur la question de l'intégration aussi, on peut discuter les vues de ceux
qui lui attachent une importance excessive. Quand on considère les pro-
blèmes constitutionnels qui se posent à l'OMS dans le contexte de la
question soumise à la Cour, il convient de se pencher sur ce qu'on a appelé
P« intégration » du Bureau sanitaire d'Alexandrie, effectuée en applica-
tion de l’article 54 de la Constitution. L’article 54 concerne surtout !’Or-
ganisation sanitaire panaméricaine, représentée par le bureau sanitaire
panaméricain et les conférences sanitaires panaméricaines, qui « seront
intégrés en temps voulu dans l'Organisation », de même que « toutes autres
organisations régionales intergouvernementales ». (Italiques ajoutés.) L’ar-
ticle prévoit aussi que « cette intégration s'effectuera dès que possible par
une action commune, basée sur le consentement mutuel des autorités
compétentes, exprimé par les organisations intéressées » (italiques ajoutés).
Le Conseil sanitaire maritime et quarantenaire d'Egypte, ou Conseil qua-
rantenaire égyptien, a perdu son caractère intergouvernemental par suite
de la conclusion de la convention sanitaire internationale de Paris en date
du 31 octobre 1938, dont l’article 1 dispose :

« Le Conseil sanitaire maritime et quarantenaire d’Egypte sera
supprimé et les attributions en seront exercées par les autorités sani-
taires égyptiennes, conformément aux dispositions de la convention
sanitaire internationale de 1926, telle qu’elle est modifiée par l’ar-
ticle 2 ci-après. Le transfert des services s’opérera trois mois après
l'entrée en vigueur de la présente convention. »

En annexe à la convention, on trouve une déclaration de la délégation du
Gouvernement royal égyptien acceptant ses nouvelles responsabilités. y
compris l'obligation de maintenir « en leur qualité de fonctionnaires égyp-
tiens » les experts et employés de nationalité étrangère.

De plus. lors de la rédaction de l’article 54, pendant l’Assemblée inter-
nationale de la Santé tenue à New York en 1946, c'est la situation du
bureau sanitaire panaméricain qui a retenu essentiellement l'attention. La
seule délégation qui ait soulevé la question du Bureau sanitaire d’Alexan-
drie a été la délégation de l'Egypte (voir OMS, Actes officiels, n° 1, p. 29).
Ni l'un ni l’autre des deux textes qui ont été discutés ne contenait le mot
«intégration » (ibid., annexe 23, p. 73). Cette notion a été introduite par le
comité d'harmonisation de seize membres et des doutes ont été exprimés
quant à la signification réelle du mot « intégration ». D'autre part, la
résolution la plus pertinente concernant l’« intégration » du Bureau sani-
taire d’Alexandrie, à savoir la résolution EB3.R30, ne fait pas mention de
l'article 54 de la Constitution. Par conséquent, si le processus d’absorption
du Bureau sanitaire d'Alexandrie dans la structure de l'OMS et sa méta-
morphose en Bureau régional de la Méditerranée orientale a été fréquem-
ment qualifiée d’« intégration », je ne crois pas qu’on puisse en conclure

113
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 183

que le statut du Bureau d'Alexandrie est différent de celui des autres
bureaux régionaux et qu’il devrait être traité d’une façon spéciale dans
l'éventualité d’un transfert. Tout compte fait, la théorie de la « prédesti-
nation » d'Alexandrie comme emplacement du BRMO n'est pas très
convaincante, puisqu'il existait déjà à d’autres endroits des bureaux régio-
naux s’occupant de la diffusion de renseignements épidémiologiques, par
exemple à Téhéran, à Tanger et à Singapour. Si c’était là le signe distinctif
de la « prédestination », le Bureau régional pour l’Asie du Sud-Est aurait
dû être installé à Singapour et non à New Delhi, et le siège de l'OMS
elle-même devrait être à Paris, où le vénérable Office international d’hy-
giène publique a été extrêmement actif de 1907 jusqu’au début de la
seconde guerre mondiale.

Etant donné que la doctrine de l’« intégration », qui singulariserait la
situation « unique » du Bureau d'Alexandrie, n’a aucune incidence sur le
dispositif de l’avis consultatif, j’ai pu souscrire à celui-ci. Les remarques
qui précèdent ont donc pour objet d'exposer mes vues sur les allusions que
l'on trouve dans les motifs de l’avis à l'intégration « conformément à
l’article 54 de la Constitution ».

Il est incontestable que le Bureau sanitaire d'Alexandrie a joué un rôle
important dans Vhistoire de la coopération sanitaire internationale,
notamment en s'acquittant de ses devoirs en tant que Bureau régional de
VPOMS pour la Méditerranée orientale depuis le 1er juillet 1949. Il possède
une longue et riche histoire, qui remonte à 1831. En 1843, un conseil
sanitaire analogue à celui de Constantinople a été créé en Egypte, et il a
repris en 1852 les attributions de celui-ci. Cet organisme, qui existe depuis
un siècle et demi, peut certes, en raison de son expérience et de sa situation
au carrefour des routes traditionnelles de pèlerinage, être fier de son
impressionnant palmarès de services rendus à la communauté internatio-
nale, depuis l’époque où les problèmes internationaux de santé consis-
taient seulement à assurer une collaboration dans la lutte contre les fléaux
séculaires qu’étaient la peste, le choléra, la fièvre jaune et la variole. Il ne
fait d’ailleurs aucun doute que l'Egypte s’est toujours comportée d’une
manière irréprochable en sa qualité de pays hôte. De plus, il est clair que la
rupture de relations diplomatiques avec le pays hôte n’affecte en aucune
façon le fonctionnement d’une organisation internationale ou de ses orga-
nes, comme le prouve abondamment la vie quotidienne de l'Organisation
des Nations Unies à New York et comme le prévoit l’article 82 de la
convention de Vienne de 1975 sur la représentation des Etats dans leurs
relations avec les organisations internationales de caractère universel. S'il
appartenait à la Cour de décider si le BRMO doit être transféré ou non,
tous ces arguments pèseraient sans doute d’un poids considérable. Mais

114
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 184

telle n’est pas la tache de la Cour. L’opportunité du transfert du Bureau
ne peut être décidée que par l’Assemblée mondiale de la Santé, qui
est habilitée à cet effet par les articles 43 et 44 de sa Constitution. C’est
à l’Assemblée mondiale de la Santé que ces arguments doivent être
présentés.

La tâche qui incombe à la Cour est différente. Par sa résolution
WHA33.16 du 20 mai 1980, l’Assemblée mondiale de la Santé a soumis à la
Cour deux questions concernant la situation hypothétique qui apparaîtrait
au cas où une décision favorable au transfert du Bureau régional serait
prise à l'avenir. La réponse à ces questions requiert l'interprétation d’une
clause conventionnelle et dépend des conséquences de cette interpréta-
tion.

I] ne fait pas de doute que l’article 31 de la convention de Vienne sur le
droit des traités consacre les règles du droit international relatives à l’in-
terprétation des traités. Au paragraphe | de cette disposition, on trouve en
particulier la règle de base selon laquelle : « Un traité doit être interprété
de bonne foi suivant le sens ordinaire à attribuer aux termes du traité dans
leur contexte et à la lumière de son objet et de son but. » Certes, la
convention de Vienne ne s’applique pas à l’accord à l'examen puisque ce
n'est pas un accord conclu entre des Etats mais entre un Etat et une
organisation internationale. Ses dispositions s’y appliquent cependant
dans la mesure où elles consacrent des règles de droit international aux-
quelles les parties sont soumises indépendamment de la convention
(art. 3 b)). Dans l'avis consultatif qu’elle a donné sur les Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (C.1J. Recueil 1971, p. 47), la Cour a déjà déclaré : « Les règles de
la convention de Vienne sur le droit des traités … peuvent, à bien des
égards, être considérées comme une codification du droit coutumier exis-
tant dans ce domaine. » Or la règle de l’article 3! appartient sans aucun
doute à cette catégorie.

En conséquence, si la Cour restait dans les limites étroites des questions
posées dans la requête, elle ne pourrait que procéder à l'interprétation de la
section 37 de Paccord de 1951, de bonne foi et conformément au sens
ordinaire à attribuer à ses termes, à la lumière de son objet et de son but, ct
en tenant compte des règles des paragraphes 2, 3 et 4 de l’article 31 ainsi
que des moyens complémentaires d'interprétation prévus à l’article 32.

La première question posée à la Cour porte spécifiquement sur Îles
clauses de « négociation » et de « préavis » de la section 37. Quelles sont
exactement ces clauses ? Les « négociations » visées à la section 37 sont les
négociations relatives à la revision de l'accord (« Le présent accord peut
être revisé à la demande de l’une ou l’autre partie. Dans cette éventualité,
les deux parties se consultent sur les modifications qu'il pourrait y avoir
lieu d'apporter aux dispositions du présent accord »). C’est cette procédure
de consultation qui est désignée par le terme « négociations » dans la
troisième phrase de la section 37. Cette disposition ne vise aucune autre
sorte de « négociations ». C’est donc la « revision » ou la modification du

115
INTERPRÉTATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 185

traité qui est en question. Il est dit en outre, à la fin de la section 37, que
c’est au cas où, dans le délai d’un an, ces négociations n’aboutiraient pas à
une entente, que l’accord peut être dénoncé par l’une ou l’autre partie
moyennant un préavis de deux ans. Ce préavis de deux ans concerne la
dénonciation, laquelle n’est possible qu’au cas où, dans un délai d’un an,
les négociations n’aboutissent pas à une entente. Tel est le sens ordinaire à
attribuer aux termes de ce texte, interprétés de bonne foi, et je ne vois pas
comment on pourrait les interpréter autrement. Il paraît évident que la
section 37 a été élaborée avec l'intention d'éviter une disposition nette et
distincte sur la dénonciation. La dénonciation d’un traité est importante
puisque son existence ou son inexistence en dépend. Il est rare qu’une
clause de dénonciation se présente sous le couvert d’une clause relative à
une autre question.

Cette interprétation est confirmée par les travaux préparatoires relatifs
au libellé de la section 37. La formule que l’on y trouve est une clause type
qui figure dans toute une série de traités semblables, remontant à Paccord
entre le Conseil fédéral suisse et l'Organisation internationale du Travail
concernant le statut juridique de cette Organisation en Suisse, adopté et
signé le 11 mars 1946. Cet accord a donné naissance à toute une génération
d'accords reprenant les mêmes termes, en particulier l'accord concernant
le statut juridique de l'Organisation mondiale de la Santé, approuvé par la
première Assemblée mondiale de la Santé le 17 juillet 1948 et par le Conseil
fédéral suisse le 21 août 1948. On pourrait même remonter encore plus
haut dans la recherche des origines du libellé de la section 37. Le modus
vivendi de 1926 conclu entre la Société des Nations et la Suisse contient, à
l’article XIV, le passage suivant :

« Les règles du modus vivendi énoncées ci-dessus ne pourront être
modifiées que de concert entre les organismes de la Société des
Nations et le Département politique fédéral. Au cas, toutefois, où un
accord ne pourrait être réalisé, il sera possible, soit au Gouvernement
fédéral, soit aux organismes de la Société des Nations de dénoncer
tout ou partie des règles du modus vivendi. Dans ce cas, les règles visées
dans la dénonciation demeureront en vigueur pendant une année à
dater de cette dénonciation. » (Société des Nations, Journal officiel,
7e année, n° 10, p. 1424.)

Le texte de l’article 30 de l'accord entre l'Organisation internationale du
Travail et la Suisse et celui de l’article 29 de l'accord entre Organisation
mondiale de la Santé et la Suisse sont identiques au texte de la section 37.
La seule différence réside en ce que, dans ces accords, les phrases sont
réparties en trois paragraphes, tandis qu’a la section 37 toutes les clauses
sont regroupées en un seul. L’arrangement provisoire entre l’Organisation
des Nations Unies et le Conseil fédéral suisse, signé à Berne le 11 juin 1946
et à New York le 1er juillet 1946, qui constitue encore l’accord d'établis-
sement de l'Organisation à Genève (bien qu’il soit appelé par euphémisme
« Accord provisoire ») reprend en son article final la rédaction du modus
vivendi de 1926, avec un préavis réduit à trois mois.

116
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 186

En outre, d’après ce qui nous reste des procès-verbaux des négociations
qui ont eu lieu les 1er, 2, 3 et 11 mars 1946 et ont abouti à la conclusion de
l'accord entre le Conseil fédéral suisse et l'Organisation internationale du
Travail relatif au statut juridique de l'Organisation en Suisse, il paraît clair
que le Gouvernement suisse, représenté par M. Guggenheim, tenait beau-
coup à introduire dans le traité une clause de dénonciation avec préavis
de six mois. L'Organisation internationale du Travail, représentée par
M. Jenks, a proposé un libellé qui, après quelques modifications, est
finalement devenu l’article 30 et est à l’origine de dispositions semblables
figurant dans toute une série d'accords d’établissement. Apparemment, la
formule de M. Jenks visait à éviter l’insertion d’une clause de dénonciation
proprement dite et à son remplacement par une disposition permettant une
revision opérée d’un commun accord par les parties. Compte tenu de la
genèse de la section 37, le droit de dénonciation ne prend manifestement
naissance que si, au bout d’une année, des négociations menées en vue
d’une revision ont échoué. Dans l’économie de ce texte, qui se retrouve
dans toute une série de traités, la dénonciation est indissolublement liée à
la revision.

Cela étant, le transfert du Bureau régional de la Méditerranée orientale
hors d'Alexandrie pourrait-il s’opérer par voie de revision du traité ? Je
pense que, du fait même que l’accord est un « accord d’établissement » — et
c'en est un selon moi — le transfert de l'organisme international régional,
qui est au centre des dispositions de l’accord, impliquerait beaucoup plus
qu'une revision de celles-ci. Cela équivaudrait en réalité à mettre fin à
l'accord en le privant de son but et de son objet. Le transfert du Bureau
sortirait donc du cadre de la section 37, qui vise l’éventualité du maintien
en vigueur de l'accord modifié mais ne vise pas sa disparition par voie de
dénonciation, si ce n’est dans le cas particulier où les négociations en vue
d’une revision échouent.

Le fait est que le traité ne contient aucune clause générale de dénon-
ciation indépendarnment d’une procédure de revision. Sur ce point parti-
culier, il peut être mis sur le même plan que les traités visés à l’article 56 de
la convention de Vienne sur le droit des traités, à savoir ceux qui ne
contiennent pas de dispositions relatives à Pextinction, à la dénonciation
ou au retrait, étant toujours entendu que l’article 56 consacre des règles de
droit international général au sens de l’article 3 5). Soit dit en passant,
l'article 56 du projet d’articles de la Commission du droit international
relatif aux traités conclus entre Etats et organisations internationales ou
entre organisations internationales est identique par son libellé à la dis-
position correspondante de la convention de Vienne.

I serait à mon avis raisonnable de considérer que les deux conditions
énoncées aux alinéas a) et b) du paragraphe 1 de l’article 56 donnent la
faculté de dénoncer l’accord de 1951, même en l'absence de toute clause
générale de dénonciation dans cet instrument. Il serait d’ailleurs étonnant
de priver les parties à un accord de siège de toute possibilité de dénon-
ciation ou de retrait. En outre, l’accord en question est par nature un

117

 
INTERPRETATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 187

accord d’établissement et il constitue donc un cas typique d’accord impli-
quant un droit de dénonciation, spécialement de la part de l'Organisation,
ainsi que la Commission du droit international l’a expressément reconnu
dans son commentaire de l’article 56 du projet d’articles relatif aux traités
conclus entre Etats et organisations internationales ou entre organisations
internationales. Il ne fait aucun doute que les accords de siège qui ne
contiennent pas de clause générale de dénonciation, et ce sont les plus
nombreux, ne peuvent pas par nature exclure la dénonciation. Dans ces
conditions, on ne saurait guére contester que, selon les régles du droit
international consacrées à l’article 56 de la convention de Vienne, il peut
être mis fin à l’accord par voie de dénonciation, et qu’en pareil cas un
préavis raisonnable doit être donné. Cependant, le paragraphe 2 de l’ar-
ticle 56 va au-delà des règles reconnues du droit international général, et la
Commission du droit international l’a interprété sous l’angle du dévelop-
pement progressif du droit international. Le délai de dénonciation ou de
retrait de douze mois ne doit être considéré que comme une indication de
ce qui serait un délai raisonnable. C’est bien dans ce sens que la Cour s’y
réfère au paragraphe 49 de son avis consultatif.

*
* *

La question de savoir si l'accord de 1951 est ou non un « accord d’éta-
blissement » (en anglais host agreement) a été controversée au cours de la
procédure. Cette notion est probablement plus large que celle d’« accord
de siège », puisque des arrangements peuvent être signés avec des pays qui
accueillent, en tant qu’Etats hôtes, des reunions et conférences tempo-
raires. Mais il est fréquent que l’on donne le même sens à ces deux
expressions. Un « accord d'établissement » se caractérise par le fait qu’il
contient un certain nombre de dispositions visant à régler les rapports
entre Etat hôte et l'organisation internationale en ce qui concerne le siège
permanent de celle-ci ou le siège de l’un de ses organes sur le territoire de
l'Etat hôte. Peu de ces accords contiennent des termes semblables à ceux
qui figurent à la section 2 de l'accord de siège de l'Organisation des Nations
Unies (à New York), qui est ainsi libellée : « Le siège de l'Organisation des
Nations Unies est le district administratif. » L'accord entre l'Organisation
des Nations Unies et la Suisse, qui concerne le deuxième siège, par ordre
d'importance, de l'Organisation, ne contient rien de la sorte. Il en va de
même de la majorité des accords d'établissement. L'accord de 1951, même
si l’on excepte la référence directe au « Secrétariat » et au « Bureau régio-
nal à Alexandrie », qui est faite à la section 1, v), ainsi que les nombreuses
mentions du Directeur régional, porte sur des questions qui dépassent le
cadre d’un accord sur les privilèges, immunités et facilités. Il traite, d’une
manière très détaillée, du statut des représentants des membres, dont la
présence en Egypte s’expliquait seulement par la nécessité de s'occuper des
affaires du Bureau régional. La section 23, paragraphe 2 dj, proclame le
droit dont jouissent les fonctionnaires de l'Organisation d’importer en
franchise de douane leurs meubles et effets « lors de leur entrée en fonction

118

 
INTERPRETATION DE L’ACCORD (OP. IND, SETTE-CAMARA) 188

en Egypte ». C’est là une disposition typique d’un accord d’établissement ;
elle vise en effet des personnes affectées pour une longue durée sur le
territoire de l'Etat hôte, et non des fonctionnaires en mission temporaire
sur le territoire égyptien. Le paragraphe 1 de la section 30 garantit la
fourniture d'électricité, d’eau et de gaz ainsi que l'enlèvement des ordures,
ce qui n’a rien à voir avec les dispositions relatives aux privilèges et
immunités. Le paragraphe 2 de cette section a trait à « la surveillance de
police qu’exigent la protection des locaux de l'Organisation et... » Ces
dispositions visent manifestement à régler des rapports d’un caractère
permanent : elles se distinguent de celles qui portent exclusivement sur
les privilèges, immunités et facilités, comme celles que contient !’accord
concernant la fourniture de services, conclu le 25 août 1950 entre l'Egypte
et l'OMS. Certes — et c’est aussi le cas pour la plupart des accords d’éta-
blissement — l’accord de 1951 contient toute la série des dispositions
habituelles relatives aux privilèges, immunités et facilités, ou les disposi-
tions que la convention sur les privilèges et immunités des institutions
spécialisées, approuvée par l’Assemblée générale des Nations Unies le
21 novembre 1947, qualifie 4 sa section 1, i), de « clauses standards »,
expression qui vise les clauses concernant la personnalité juridique, les
biens, fonds et avoirs, les facilités de communications, l’abus des privilèges,
la reconnaissance des laissez-passer des Nations Unies et le règlement des
différends. Ce qui fait toute la différence, c’est que, dans les accords
d'établissement, ces problèmes sont envisagés du point de vue des besoins
résultant de la présence permanente d’une organisation internationale sur
le territoire de Etat hôte. L’accord de 1951 correspond, dans ses grandes
lignes, à beaucoup d’accords d’établissement conclus après la guerre, y
compris les autres accords d'établissement relatifs à des bureaux régionaux
de l'OMS. Il est fidèlement aligné sur le modèle de projet d’accord entre
POMS et un Etat hôte qui est reproduit à l’annexe F au document EMR/
EBWG/3. Ce modèle a été mis au point en 1948 et il a servi de cadre à tous
les accords d'établissement conclus par l'Organisation. Par ailleurs, tout au
long des négociations avec le Gouvernement égyptien et pendant la pro-
cédure d'approbation par l’Assemblée mondiale de la Santé et le Conseil
exécutif, l’accord en question a toujours été qualifié de « host agreement »
et en français d’« accord de siège » (voir Recueil des résolutions et décisions
de l'Assemblée mondiale de la Santé et du Conseil exécutif, vol. I, p. 357 —
section 3 du chapitre sur les « Accords de siège », intitulée « Accord de
siège avec le Gouvernement de l'Egypte »).

Comme l’accord de 1951 est un accord de siège et que c’est un traité
bilatéral, on lui ôterait sa raison d’être, ce qui reviendrait à y mettre fin, si
on retirait le Bureau régional d'Alexandrie.

En conséquence, le transfert du Bureau régional ne peut pas s’opérer par
voie de revision ou de modification des dispositions de l’accord, selon la
procédure prévue à la section 37. Si le Bureau est retiré d'Alexandrie,
l'accord devient nul et vide de sens.

J'ai dit que la section 37 ne s’ applique pas parce qu’elle vise avant tout la

119
INTERPRÉTATION DE L’ACCORD (OP. IND. SETTE-CAMARA) 189

revision de l’accord, et que la dénonciation n’est possible que si la tentative
de revision échoue au bout d’une année. Pourtant, les accords d’établis-
sement sont au plus haut point, vu leur nature même, des traités dénon-
cables étant donné que les organisations internationales ont normalement
toute liberté de choisir l’emplacement de leurs bureaux, à quelques excep-
tions près, comme la Cour internationale de Justice, le Fonds monétaire
international et la Banque mondiale, dont les actes constitutifs fixent le
siège. Si l’on admet que l’accord de 1951 ne contient pas de clause de
dénonciation proprement dite — ce qui est à mon avis le cas — cet accord
tombe immanquablement sous le coup de l’article 56 de la convention de
Vienne sur le droit des traités qui exprime le droit international général.
C’est à la lumière de ces principes généraux du droit des traités que
devraient être considérés le problème du retrait du Bureau régional et celui
de la dénonciation de l'accord de 1951. En outre, on ne saurait admettre
que le transfert puisse avoir lieu sans que les parties se soient mises
d’accord sur un délai raisonnable permettant au Bureau régional d’Alexan-
drie de mettre fin à ses activités de manière ordonnée. C’est pourquoi
J approuve pleinement l'appel lancé à l'Organisation mondiale de la Santé
dans l'avis consultatif pour qu’elle entame des négociations avec l'Egypte,
au cas où l’Assemblée mondiale de la Santé déciderait de transférer le
Bureau.

Au paragraphe 49 de l'avis consultatif, la Cour met l’accent avec raison
sur les obligations réciproques de l'Organisation et de l'Egypte, qui
seraient tenues de coopérer, en vertu des principes et règles juridiques
applicables au cas où l’Assemblée prendrait une décision favorable au
transfert. Des consultations de bonne foi devraient avoir lieu sur : 1) les
conditions et modalités selon lesquelles le transfert devrait avoir lieu, une
fois qu’il serait décidé par l’Assemblée ; 2) les diverses dispositions à
prendre pour que le transfert s'effectue en bon ordre et de manière à nuire
le moins possible aux travaux de l'Organisation et aux intérêts de l'Egypte ;
3) le préavis raisonnable à donner pour mettre fin aux relations contrac-
tuelles.

Je pense que la Cour a bien fait de ne pas se borner dans son avis
consultatif à un examen étroit et littéral de la clause de l’accord en cause
mais d'étudier en profondeur, car cela est beaucoup plus important, la
nécessité de protéger, d’une manière générale, les intérêts des organisations
internationales et des Etats hôtes lorsque leurs relations conventionnelles
doivent prendre fin. Pour tout transfert comme celui dont il s’agit, il
faudrait tenir compte des intérêts légitimes des deux parties. Les rapports
entre l'Etat hôte et l’organisation internationale devraient toujours être
caractérisés par une totale compréhension et une entière coopération, afin
que s’instaure ce climat de stabilité et de sécurité qui est indispensable si
l’on veut que le rôle important de la diplomatie multilatérale aille en se
développant.

(Signé) José SETTE-CAMARA.

120
